

117 S1036 IS: Rural Reasonable and Comparable Wireless Access Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1036IN THE SENATE OF THE UNITED STATESMarch 25, 2021Ms. Hassan (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to promulgate regulations that establish a national standard for determining whether mobile and broadband services available in rural areas are reasonably comparable to those services provided in urban areas.1.Short titleThis Act may be cited as the Rural Reasonable and Comparable Wireless Access Act of 2021.2.Availability of mobile broadband service in underserved rural areas(a)Definitions(1)In generalIn this section:(A)CommissionThe term Commission means the Federal Communications Commission.(B)Rural telephone companyThe term rural telephone company has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(C)Service areaThe term service area has the meaning given the term in section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).(2)Mobile broadband serviceThe Commission shall define the term mobile broadband service for purposes of this section.(b)Establishment of standard(1)Commencement of rulemakingNot later than 180 days after the date of enactment of this Act, the Commission shall commence a rulemaking to establish a national standard to determine, with respect to access to universal service in rural, insular, and high cost areas under section 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)), whether mobile broadband service available in rural areas is reasonably comparable to mobile broadband service provided in urban areas.(2)Progress reportsNot less frequently than once every 180 days after commencing the rulemaking under paragraph (1), the Commission shall submit to Congress a report on the progress of the Commission in establishing the standard under that paragraph.(c)ConsiderationsIn establishing a standard under subsection (b), the Commission shall consider—(1)defining a rural area as any area—(A)in which a school or library designated as rural under section 54.505(b)(3)(i) of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act, is located; or(B)that is a service area that is served by a rural telephone company;(2)defining a rural area as underserved, with respect to mobile broadband service, if mobile broadband service that meets or exceeds the standard established under subsection (b) is not available in the area; and(3)providing that a rural area shall be considered underserved, with respect to mobile broadband service, if tests show that the average speed and signal strength of mobile broadband service available in the area do not meet or exceed the average speed and signal strength of mobile broadband service provided in the 20 most populous metropolitan statistical areas in the United States.(d)Data from urban areasTo help inform the standard established under subsection (b), the Commission shall gather, and periodically update, data on mobile broadband service provided in the 20 most populous metropolitan statistical areas in the United States.